LANDRY, Judge.
For the reasons set forth in State of Louisiana, Through the Department of Highways v. Hunter, et al., Number 10,-137 on the docket of this Court, reported this day in 309 So.2d 786, with which this matter was consolidated for trial:
It is ordered, adjudged and decreed that the judgment rendered herein granting William T. Kentzel and John J. Graham judgment against the Department in the sum of $26,814.00, be and the same is hereby amended to reduce said award to the sum of $25,958.15, subject to credit for the sum of $19,094.00 deposited by the Department, or a net judgment in the sum of $6,864.-15, together with interest thereon at 5% per annum from February 4, 1970; all costs of these proceedings for which the Department may be legally cast shall be paid by the Department.
Amended and rendered.